TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00236-CV



                  In re Faithann Jessop, Loretta Jessop and Kathryn Jeffs



               ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                           MEMORANDUM OPINION


              Relators Faithann Jessop, Loretta Jessop, and Kathryn Jeffs no longer wish to pursue

their petition for mandamus and have filed a motion to dismiss. We grant the motion and dismiss

the appeal. Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: October 22, 2008